ORDER ON MOTIONS FOR ATTORNEY FEES AND REHEARING
[Nov. 8, 1994]
BY ORDER OF THE COURT:
ORDERED that the motion for entry of order on attorney’s fees and motion for attorney’s fees filed by R. Fred Lewis, counsel for appellant, are hereby granted, and pursuant to Fla.R.App.P. 9.400(b), upon remand of this cause the amount thereof shall be assessed by the trial court upon due notice and hearing, subject to review by this court under Fla.R.App.P. 9.400(c). If a motion for rehearing is filed in this court, then services rendered in connection therewith, including but not limited to preparation of a responsive pleading, shall be taken into account in computing the amount of the fee; further,
ORDERED that appellee’s motion filed October 6, 1994, for rehearing is hereby denied; further,
ORDERED that appellee’s motion filed October 6,1994, to certify question is hereby denied; further,
ORDERED that appellee’s motion filed October 6, 1994, to clarify or correct is hereby denied; further,
ORDERED that appellee’s motion filed October 6, 1994, for rehearing en banc is hereby denied.